1      IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 CITY OF AZTEC,

 3       Plaintiff-Appellee,

 4 v.                                                                   NO. 29,039

 5 JOHN GROH,

 6       Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SAN JUAN COUNTY
 8 Sandra A. Price, District Judge

 9 Thrower Law Firm
10 Larry T. Thrower
11 Farmington, NM

12 for Appellee

13 John Groh
14 Farmington, NM

15 Pro Se Appellant

16                             MEMORANDUM OPINION

17 KENNEDY, Judge.

18       Defendant appeals his conviction on three municipal ordinances in 2005. [DS

19 Ex. A 1-3] Defendant asserts the district court violated his due process rights by

20 improperly dismissing his de novo appeal and remanding his case for enforcement of

21 the previous sentence under Rule 8-703 NMRA. This Court issued a calendar notice
 1 assigning this case to the summary calendar and proposing summary reversal on

 2 January 26, 2009. The City did not file a response to our proposed disposition.

 3 Defendant filed a memorandum both in support and in opposition on February 17,

 4 2009, arguing the charges against him should be dismissed because the district court

 5 lacked jurisdiction. We are unpersuaded by Defendant’s arguments and reiterate the

 6 district court need not have granted Defendant’s motion to dismiss the charges, but it

 7 should have provided Defendant with a de novo trial. That trial will provide

 8 Defendant with an opportunity to raise his other issues.

 9        Accordingly, the district court’s decision dismissing Defendant’s appeal is

10 reversed for the reasons stated in our calendar notice.

11        IT IS SO ORDERED.


12                                         ___________________________________
13                                         RODERICK T. KENNEDY, Judge

14 WE CONCUR:


15 ___________________________
16 JAMES J. WECHSLER, Judge



17 ___________________________
18 JONATHAN B. SUTIN, Judge



                                             2